                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                                 )
HEALTHPLAN SERVICES, INC.,       )
                                 )
       Plaintiff,                )
                                 )
vs.                              )     Case No. 8:18-cv-2608-T-23AAS
                                 )
RAKESH DIXIT, FERON              )
KUTSOMARKOS, E-INTERGRATE,       )
INC., KNOWMENTUM, INC., and      )
MEDIA SHARK PRODUCTIONS, INC., )
                                 )
       Defendants.               )
                                 )

          DEFENDANTS’ RESPONSE TO PLAINTIFF HEALTHPLAN
       SERVICES, INC.’S MOTION FOR SANCTIONS, FEES AND ORDER
        TO SHOW CAUSE WHY DIXIT DEFENDANTS SHOULD NOT BE
      HELD IN CONTEMPT OF COURT SANCTIONS ORDER [ECF NO. 200]

         Defendants, Rakesh Dixit, Knowmentum, Inc., and Media Shark Productions, Inc.

(collectively “Defendants”), respond in opposition to Plaintiff HealthPlan Services, Inc.’s

(“HPS”) Motion for Sanctions, Fees and Order to Show Cause Why Dixit Defendants Should

Not Be Held in Contempt of Court Sanctions Order [ECF No. 200] (the “Motion”), as laid out

below.

                                       The Real Situation

         The Motion is a brazen attempt to manufacture, inflate, and oversell a fictitious conflict,

where instead exists a simple difference of interpretation that would have been resolved

cooperatively but for the obstinance of HPS’s counsel. Defendants’ counsel understood the

Court to be ordering merely the forensic imaging of the hard drives at issue for preservation

purposes only. Thus, allowing for forensic examination in the future should the need and



                                             Page 1 of 3
justification arise. However, HPS’s counsel insisted that the Court had ordered a full forensic

examination of the drives without limitation. Defendants’ counsel expended all their creative

energies attempting to fashion a cooperative solution with HPS’s counsel but all these efforts

were spurned outright.

A.      Comments of the Court and HPS’s Counsel During the October 16th Hearing

Directly Lead to the Conclusion that the Drives were to be Forensically Imaged Only,

and Preserved Accordingly.

        This Court asked Mr. Fernandez “what do you propose . . . what would be your

request?” In response he asked to “have somebody forensically image the laptop and that’s it.”

He went on to say “[a]ll we’re doing is creating a forensic image . . .” Indeed, every time Mr.

Fernandez attempted to argue further on this front the Court stopped him and exhorted, “[a]t

this point let’s take what is available.”

B.      The Very Different Legal Standards for Ordering Mere Imaging Versus Carte

Blanche Examination Supports Defendants’ Counsels’ Reasonable Understanding of the

Court’s Order to be for Imaging the Drives Only.

        This very Court reviewed the high standard for forensic examination of a personal

device in Garret v. University of South Florida Board of Trustees, 2018 WL 4383054

(M.D.Fla. Sept. 14, 2018).

        WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

Productions, Inc., request this honorable Court enter an order:

        (i)     denying the Motion in its entirety;

        (ii)    clarifying this Court’s Order at Doc. 200;




                                            Page 2 of 3
       (iii)   and granting such other relief that is equitable and just.

Dated: December 6, 2019.

                                                         Respectfully submitted,

                                                         /s/ Dustin D. Deese
                                                         Dustin D. Deese, Esq.
                                                         Florida Bar No. 634441
                                                         Primary: dustin@deeselegal.com
                                                         Dustin D. Deese, P.A.
                                                         P.O. Box 1720
                                                         Dade City, FL 33526
                                                         Tel.: 813-517-9732
                                                         Fax: 813-574-2664
                                                         Attorney for Rakesh Dixit,
                                                         KnowMentum, Inc., Media Shark
                                                         Productions, Inc., and E-Integrate, Inc.



                               CERTIFICATE OF SERVICE

       I certify that on December 6, 2019, a true and accurate copy of this filing was filed via

the CM/ECF electronic filing system through which copies are served by email to all counsel

of record.

                                                         /s/ Dustin D. Deese
                                                         Attorney




                                           Page 3 of 3
